As filed with the Securities and Exchange Commission on July 19, 2010 Commission File Nos.333-70472 811-08664 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-4 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. [] Post-Effective Amendment No.83 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No.224 [X] JACKSON NATIONAL SEPARATE ACCOUNT - I (Exact Name of Registrant) JACKSON NATIONAL LIFE INSURANCE COMPANY (Name of Depositor) 1 Corporate Way, Lansing, Michigan 48951 (Address of Depositor's Principal Executive Offices) Depositor's Telephone Number, including Area Code: (517) 381-5500 Thomas J. Meyer, Esq., Senior Vice President, Secretary and General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Copy to: Frank Julian, Esq., Associate General Counsel Jackson National Life Insurance Company, 1 Corporate Way, Lansing, MI 48951 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on July 30, 2010 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1). If appropriate, check the following box: [ X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: the variable portion of Flexible Premium Fixed and Variable Deferred Annuity contracts EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No. 83, is to designate a new effective date of the Post-Effective Amendment No. 82, which was filed on May 21, 2010 (Accession No. 0001140361-10-022588).Parts A, B and C of Post-Effective Amendment No. 82 are unchanged and hereby incorporated by reference. SEC 2125 (7-09) SIGNATURES As required by the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets the requirements of Securities Act Rule 485(b) for effectiveness of this post-effective amendment and has caused this post-effective amendment to be signed on its behalf, in the City of Lansing, and State of Michigan, on this 19th day of July, 2010. Jackson National Separate Account - I (Registrant) Jackson National Life Insurance Company By: THOMAS J. MEYER Thomas J. Meyer Senior Vice President, Secretary, And General Counsel Jackson National Life Insurance Company (Depositor) By: THOMAS J. MEYER Thomas J. Meyer Senior Vice President, Secretary, and General Counsel As required by the Securities Act of 1933, this post-effective amendment to the Registration Statement has been signed by the following persons in the capacities and on the dates indicated. * THOMAS J. MEYER July 19, 2010 Clark P. Manning, Jr., President, Chief Executive Officer and Director * THOMAS J. MEYER July 19, 2010 Michael A. Wells, Director * THOMAS J. MEYER July 19, 2010 Andrew B. Hopping, Executive Vice President - Chief Financial Officer and Director * THOMAS J. MEYER July 19, 2010 Robert A. Fritts, Senior Vice President and Controller * THOMAS J. MEYER July 19, 2010 James R. Sopha, Executive Vice President and Director * Thomas J. Meyer, Senior Vice President, Secretary, General Counsel and Attorney-in-Fact. pursuant to Power of Attorney executed on January 4, 2010
